81 F.3d 168
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Erica Kaur GHOTRA, and Ravinder Singh Ghotra, minors, bySusan Ghotra, their guardian ad litem;  Susan Ghotra;Amolak Ghotra;  Sarvit Kaur Ghotra;  and Susan Ghotra, asadministrator of the Estate of Kuldip S. Ghotra, Plaintiffs-Appellants,v.BANDILA SHIPPING, INC.;  "M/V GRACIOUS", her Engines,Tackle, Apparel, Furniture and Appurtenances, inrem Defendants-Appellees,andPalm Maritime, S.A. Defendant.
No. 93-56326.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted March 7, 1996.Decided March 28, 1996.

1
Before:  PREGERSON, T.G. NELSON, Circuit Judges, and EZRA,* District Judge.


2
ORDER**


3
The matter is hereby remanded to the District Court for further proceedings and consideration in light of the United States Supreme Court's recent decision in Yamaha Motor Corp. v. Calhoun, --- U.S. ----, 116 S.Ct. 619 (1996), with particular attention to the question of whether Captain Ghotra was a seafarer within the meaning of the Longshore and Harbor Workers' Compensation Act at the time of his death.


4
In fulfilling this mandate, the District Court may hold such hearings and conduct proceedings as necessary, including modifying or vacating its previous judgment.


5
This panel shall retain jurisdiction over this appeal and requests the district court to advise us of its decision on the seafarer question within sixty days of this order.


6
IT IS SO ORDERED.



*
 Honorable David Alan Ezra, United States District Judge for the District of Hawaii, sitting by designation


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3